Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-34 are pending and herein allowed
Claims 1-22 were previously cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Conger on 4/5/2021.

The application has been amended as follows: 

Replace claim 23: 
	--- 23. A method for packaging polysilicon chunks portioned from a supply of polysilicon chunks, comprising:
a)    defining a target weight and a target weight tolerance for polysilicon chunks to be contained in a plastic bag;
b)    removing a multiplicity of 
c)    weighing each portion of the multiplicity of portions of polysilicon chunks, and storing each weighed 
within said target weight tolerance of the target weight;
e)    combining the polysilicon chunks from the buffer vessels selected in step (d);
f) introducing the combined polysilicon chunks from step e) into the plastic bag and closing the bag;
wherein the steps b), c), e) and f), are conducted manually, and wherein during steps b)-f) less than 0.5 wt. % of fine material consisting of particles having a size which could be sieved off by a mesh screen having a mesh size of 8 mm (square meshes) forms from the portions of polysilicon chunks. ---

Replace claim 29: 
--- 29. A method for packaging polysilicon chunks portioned from a supply of polysilicon chunks, comprising:
a)    defining a target weight and a target weight tolerance for polysilicon chunks to be contained in a plastic bag;
b)    removing a multiplicity of  
c)    weighing each portion of the multiplicity of portions of polysilicon chunks, and introducing each weighed 
d)    selecting four or more buffer vessels from the multiplicity of buffer vessels of the buffer store, which together contain a total weight of polysilicon chunks within said target tolerance of the target weight;
e) combining the polysilicon chunks from the buffer vessels selected in step d) by introducing the contents of each selected buffer vessel into the plastic bag, and closing the bag;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 23-34 are allowed.
Regarding Independent claims 23 and 29 the prior art of record teaches packaging polysilicon in weighed bagged portions using an energy absorber to lessen the degree of fine materials created during packaging, however fails to teach alone or in proper combination a method of packaging polysilicon comprising weighing portions of polysilicon into at least 4 vessels and then combining the portions to be within a target weight tolerance of a set target weight using a method that reduces the amount of fine material created to be less than .5% by weight of the final packaged product where the fine material is defined as material that can be removed by an 8mm screen in size, along with all the remaining limitations is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 24-28,30-34

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731